      Case 1:19-cv-00533-JGK-DCF Document 57 Filed 08/16/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 RALPH M. WATSON, an individual,

           Plaintiff,

           v.
                                                    Case No. 1:19-cv-533
 NY DOE 2, an individual; NY DOE 3, an
 individual; NY DOE 4, an individual;
 ILLINOIS DOE 1, an individual; DOE
 COMPANY, an unknown business entity;
 DOE 1, an individual; and DOES 2 through
 100, whose true names and capacities are
 unknown,

           Defendants.


                DEFENDANT NOTICE OF NY DOE 2’S MEMORANDUM OF LAW
                 IN SUPPORT OF THEIR MOTION TO DISMISS PLAINTIFF’S
                             FIRST AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the enclosed Memorandum of Law in Support of

Their Motion to Dismiss Plaintiff’s First Amended Complaint, and the supporting Declaration of

Tali R. Leinwand, dated August 16, 2019, and accompanying exhibits, Defendant NY Doe 2

hereby moves this Court before the Honorable John G. Koeltl, United States District Court

Judge, Southern District of New York, at the United States Courthouse located at 500 Pearl St.,

New York, New York 10007, for an Order dismissing this action with prejudice and costs under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted.




                                                1
    Case 1:19-cv-00533-JGK-DCF Document 57 Filed 08/16/19 Page 2 of 2




DATED:   New York, New York
         August 16, 2019


                                 By: /s/ Laura P. MacDonald

                                        Laura P. MacDonald
                                        Tali R. Leinwand
                                        JENNER & BLOCK LLP
                                        919 Third Avenue
                                        New York, NY 10022
                                        Tel.: (212) 891-1600
                                        LMacDonald@jenner.com
                                        TLeinwand@jenner.com

                                        Counsel for Defendant NY Doe 2




                                    2
